Citation Nr: 0421866	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a partial left medial meniscectomy with 
reconstruction of a torn anterior cruciate ligament (ACL), 
to include restoration of a 20 percent rating which had been 
reduced to 10 percent effective August 1, 2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1986 through January 1989.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In August 2002, during the course of this appeal, the 
veteran had a hearing at the RO before a Decision Review 
Officer.  In part, the veteran suggested that a separate 
rating was warranted for tenderness and numbness from the 
surgical scars associated with his service-connected left 
knee disability.  Esteban v Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 23-97 .  The veteran also suggested that 
he had developed disabilities in his left hip, low back, 
right hip, and right leg, primarily as a result of his 
service-connected left knee disability.  Therefore, he 
maintained that service connection was warranted for those 
disabilities on a secondary basis.  38 C.F.R. § 3.310(a) 
(2003).  Those claims have not been certified to the Board 
on appeal nor have they otherwise been developed for 
appellate purposes.  As such, the Board has no jurisdiction 
over those claims and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2003).  They are referred to the RO, however, for 
appropriate action.

In March 2004, the veteran had a hearing before the Board in 
Washington, DC.  During that hearing, the veteran raised 
contentions to the effect that a separate disability rating 
was warranted for arthritis of the left knee.  Esteban and 
VAOPGCPREC 23-97.  As above, that claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board also 
has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101.  It is, however, referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence which led to the RO's May 2002 reduction of 
the rating for the veterans service-connected residuals of a 
partial left medial meniscectomy with reconstruction of a 
torn ACL did not show sustained improvement in that 
disability.

2.  The veteran's residuals of a partial left medial 
meniscectomy with reconstruction of a torn ACL primarily 
consist of pain on use, 5 degrees of hyperextension of the 
left knee, flexion to at least 110 degrees, and antero-
posterior instability and are productive of no more than 
moderate impairment.  


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent evaluation for the residuals 
of a partial left medial meniscectomy with reconstruction of 
a torn ACL is warranted, effective the date of the 
reduction. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.71a, Diagnostic Code (DC) 5257 (2003).

2.  The criteria for a rating in excess of 20 percent 
evaluation for the residuals of a partial left medial 
meniscectomy with reconstruction of a torn ACL is warranted, 
effective the date of the reduction. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40 - 4.42, 4.71a, DC 5257 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim of entitlement to a rating in 
excess of 10 percent for the residuals of a partial left 
medial meniscectomy with reconstruction of a torn ACL.  38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  In so 
doing, the VA must notify the veteran of the information and 
evidence necessary to substantiate a claim for VA benefits.  
In particular, the VA must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate his specific 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran 
is expected to provide; and (4) the need to furnish the VA 
any evidence in his possession that pertains to his claim, 
i.e., something to the effect that he should give the VA 
everything he has pertaining to his claim.  

By virtue of information contained in a February 2004 
letter, the RO informed the veteran about the supporting 
documentation it needed for his claim.  The RO noted that it 
had received his claim of benefits on June 28, 2002, and 
that a Statement of the Case (SOC) was of record.  

The RO stated that the VA was responsible for getting 
relevant records from any federal agency and that such 
evidence could include, but was not limited to, medical 
records from the military, from VA hospitals (including 
private facilities where VA had authorized treatment), or 
from the Social Security Administration.  The RO also stated 
that on the veteran's behalf, it would make reasonable 
efforts to obtain relevant records not held by a Federal 
agency.  The RO noted that such records could include, but 
were not limited to, those from State or local governments, 
private doctors or hospitals, or current or former 
employers.  

The RO notified the veteran that he could help the VA in its 
efforts by giving it enough information about his records so 
that they could be obtained from the agency or person who 
had them.  The RO further informed the veteran that if the 
holder declined to give VA the requested records or if the 
holder requested a fee to provide such records, the VA would 
notify the veteran of the problem.  The RO emphasized, 
however, that it was the veteran's responsibility to make 
sure that the VA received all the requested records that 
were not in the possession of a Federal department or 
agency.  Finally, the RO requested that the veteran let it 
know if there was any other evidence or information that he 
thought would support his claim.  

The RO gave the veteran the address where he should send the 
requested items, as well as a telephone number and computer 
site where he could contact the VA or get additional 
information.  It also set forth time frames for the veteran 
to submit his information or evidence, as well as the 
potential consequences for failing to do so.  Finally, the 
veteran was informed that a copy of the February 2004 letter 
had been sent to his appointed representative.

In addition to the February 2004 letter, the SOC notified 
the veteran and his representative of the evidence necessary 
to substantiate his claim of entitlement to a rating in 
excess of 10 percent for his service-connected left knee 
disability.  Indeed, the SOC set forth the text of 38 C.F.R. 
§ 3.159.  That text further reiterated the types of evidence 
and information necessary to support his claim, as well as 
the assistance VA would render in obtaining such information 
and evidence.  That text also reiterated the types of 
information the veteran would need to provide.  

The following evidence has been received in support of the 
veteran's appeal:  records reflecting his treatment by M. 
B., M.D., from April 1977 through July 2001; his service 
medical records; reports of examinations performed by the VA 
in March 1989, September 1999, and February 2002; records 
from the Detroit VA Medical Center (MC), reflecting the 
veteran's treatment from April 1999 through February 2004; 
the transcript of the veteran's hearing held at the RO in 
August 2002 (RO T.); and the transcript of the veteran's 
hearing held at the Board in March 2004 (Bd. T.). 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to 
support the issue of entitlement to a rating in excess of 10 
percent for the residuals of a partial left medial 
meniscectomy with reconstruction of a torn ACL.  As such, 
there is no reasonable possibility that further development 
would unearth any additional relevant evidence with respect 
to that issue.  Indeed, such development would serve no 
useful purpose and, therefore, need not be performed in 
order to meet the VA's statutory duty to assist the veteran 
in the development of his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no threat of harm or 
prejudice to the veteran due to a failure to assist him in 
the development of his claim.  Therefore, the Board will 
proceed to the merits of the appeal.  

II.  The Facts

Records from M. B., M.D., dated from April 1977 through 
December 1979, show that the veteran was treated for left 
knee problems, including a torn medial meniscus and 
recurrent dislocation of the left patella.  In December 
1979, he underwent Goldthwait patellar tendon transfer with 
lateral retinacular release.  He reportedly did well and had 
no further problems with the knee.

According to the report of a Medical Board, dated in service 
in October 1988, the veteran reinjured his left knee in 
September 1987 while playing volleyball.  He sustained a 
torn medial meniscus and a torn ACL for which he underwent 
surgery.  Despite the surgery, the veteran continued to 
experience mild instability of the left knee.  Ultimately, 
he was discharged from service due to that disability.   
During a VA examination in March 1989, the veteran reported 
that his left knee was more unstable and that on several 
occasions, it had totally collapsed.  He also reported 
constant arthritic pain in the knee.  It was noted that he 
wore a brace on the left knee in service.  

On examination, there was a 41/4 inch surgical scar on the 
anterior left knee and a 1 inch surgical scar on the lateral 
left knee.  There was prominence of the anterior tibial 
tubercle under the surgical scar.  The veteran's gait was 
normal, and his toe and heel gait was intact.  He was able 
to squat completely.  The following circumferential 
measurements were reported:  thigh - 211/4 inches on the right 
and 201/4 inches on the left; knee - 16 inches on the right 
and 15 3/4 inches on the left; and calf - 16 inches, 
bilaterally.  The range of knee motion was from 0 to 140 
degrees, bilaterally.  There was crepitus in the left knee 
with mild effusion.  There was no inflammation.  There was 
mild to moderate ACL laxity on the left but no lateral 
instability.  X-rays of the left knee revealed no evidence 
of a recent displace fracture.  There were multiple metallic 
screws in the knee indicative of the previous surgery.  The 
diagnosis was status post partial left medial meniscectomy 
with reconstruction of a torn ACL with patellar tendon graft 
with residual mild to moderate left ACL laxity.

By a rating action, dated in August 1989, the veteran 
entitlement to service connection for status post partial 
left medial meniscectomy with reconstruction of a torn ACL.  
The RO assigned a 20 percent schedular disability rating, 
effective January 20, 1989.

The veteran has been treated by the VA since approximately 
April 1999.   X-rays of the left knee, taken in April and 
May 1999, revealed possible loosening or chronic 
osteomyelitis.  

During his VA examination in September 1999, the veteran 
again complained that many times a month, his left patella 
was dislocating to the inside and that he had some pain.  He 
also reported that he tended to lose his balance but did not 
use any braces.  It was noted that he was treated by the VA 
and that he took pain medication daily.  

On examination, the veteran walked well and was able to 
squat.  The alignment was normal, and there was no effusion.  
The patellar position was also normal, and there was no 
evidence of excessive displacement of the patella 
transversely on either side of the veteran's left knee.  
Mediolateral stability of the joint was maintained; however, 
antero-posterior stability was loose.  The Lachman test was 
1+ positive without any firm endpoint, but the pivot shift 
was negative.  The range of left knee motion was 0 to 130 
degrees, and the quadriceps muscle showed adequate tone.  X-
rays of the left knee, which were taken by the VA on May 25, 
1999, revealed multiple screws across the bony condyle, 
however, the bone alignment was satisfactory, and there was 
no evidence of arthritis.  The diagnosis was status post 
injury and ligament reconstruction with persistent ACL 
deficiency.  There was no evidence of patellar dislocation 
or subluxation.

Later in September 1999, on the basis of the results of the 
VA examination, the RO confirmed and continued the 20 
percent rating for the veteran's service-connected left knee 
disability.

During VA outpatient treatment in January 2000, the veteran 
reported that he had lost his job, house, and car, after he 
dropped a patient at work.  He stated that he had been fired 
and blamed the loss of his job on his left knee disability.  
On examination, the veteran's left knee demonstrated no 
effusion, and his range of left knee motion was from 5 
degrees of hyperextension to 130 degrees.  The knee was 
stable to varus and valgus stress; however, Lachman's sign 
and the pivot shift test were positive.  Although the 
caregiver was not able to dislocate the left patella, it 
reportedly demonstrated increased laxity compare to the 
right.  The relevant impressions were ACL instability, 
status post failed reconstruction and lateral patellar-
femoral instability by history.

In December 2000, the RO received the veteran's claim for a 
rating in excess of 20 percent for his status post partial 
left medial meniscectomy with reconstruction of a torn ACL.

In June 2001, the veteran was treated by M. B., M.D., for a 
left knee injury, when the veteran jumped from a swing.  On 
examination, the veteran had 2+ to 3+ effusion of the left 
knee, hypermobile patella, and healed surgical scars about 
the knee.  There was an extensor lag of 10 degrees and an 
equivocally positive anterior drawer sign, a Lachman 
maneuver of 1 to 2+, medial joint tenderness, and an 
equivocally positive lateral pivot shift test.  Shortly, 
thereafter, Dr. B. performed arthroscopic surgery on the 
veteran's left knee for a suspected rerupture of the ACL and 
probable internal derangement.  In July 2001, the veteran 
was to start physical therapy on his left knee.  The 
prognosis was fair to favorable.

In February 2002, the veteran underwent a VA orthopedic 
examination.  He reported a two year history during which 
his left knee cap popped out several times a month.  He 
stated that because of his knee condition, he tended to fall 
but that he did not use a knee brace.  He also reported some 
pain in the knee but stated that he was not taking any pain 
medication.  He noted that he had been attending the VA 
Orthopedic Service for consultation and advice.

On examination, the veteran walked with a normal heel-toe 
gait without pain.  The left knee was properly aligned, and 
there was no swelling, effusion, or deformity.  The veteran 
stated that it felt like the patella was dislocating to the 
inside of the joint; however, the mediolateral ligament was 
stable, as was the anterior-posterior movement.  The Lachman 
test was negative, and the joint line was non-tender.  
Moreover, the muscle tone in the veteran's quadriceps was 
normal, as was his range of left knee motion at 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2003).  X-rays of the 
left knee revealed evidence of the previous surgery with 
screws inserted into the bones.  Otherwise, the patello-
femoral joint was reported normal.  

In March 2002, based on the treatment reports by Dr. B. and 
the report of the February 2002 VA examination, the RO 
proposed that the rating for the veteran's service-connected 
left knee disability be reduced from 20 to 10 percent.  In a 
letter, dated, March 21, 2002, the RO notified the veteran 
of that proposal, as well as his right to submit additional 
medical or other evidence to show that the RO should not 
make the change.  The veteran was also notified of his right 
to a hearing and of his right to representation.  The 
veteran was further informed that if the RO did not receive 
such evidence within 60 days, it would reduce the 
evaluation.  

During the period from March 21, 2002, through May 21, 2002, 
the RO did not receive any evidence from the veteran to show 
that the proposed reduction should not take place.  
Therefore, by a rating action, dated May 22, 2002, the RO 
reduced the veteran's rating from 20 percent to 10 percent, 
effective August 1, 2002.  The veteran disagreed with that 
reduction, and this appeal ensued.  

During his hearings, the veteran testified that his left 
knee disability had gotten worse.  Therefore, he maintained 
that not only should his 20 percent rating be restored but 
also that he should be granted an increased rating for that 
disability.

III.  Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Knee impairment, manifested by recurrent subluxation or 
lateral instability is rated in accordance with the 
provisions of 38 C.F.R. § 4.71a, DC 5257.  A 10 percent 
rating is warranted for slight impairment.  A 20 percent 
rating is warranted for moderate impairment.  A 30 percent 
rating is warranted for severe impairment.  

Also potentially applicable in rating the veteran's right 
knee disability are 38 C.F.R. §§ 4.71a, DC 5260 and 5261.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  A 
20 percent rating is warranted when flexion is limited to 30 
degrees or when extension is limited to 15 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees or when extension is limited to 20 degrees.  

On VA Form 646, dated in June 2003, the veteran's 
representative requested that the veteran's left knee 
disability also be rated under 38 C.F.R. § 4.71a, DC 5256.  
That DC, however, is applicable to rating ankylosis of the 
knee, which is not present in this case.  Accordingly, DC 
5256 will not be considered below.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss 
due to pain and pain on use, specifically limitation of 
motion due to pain on use including that experienced during 
flare ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the effects 
of the disability on the veteran's ordinary activity.  
38 C.F.R. § 4.10. 

When a service-connected disability has been rated at the 
same level for five years or more, and there has been a 
change of medical findings, the VA must handle such cases so 
as to produce the greatest degree of stability of disability 
evaluations consistent with applicable laws and VA 
regulations governing disability compensation and pension.  
In so doing, the entire record of examinations and the 
medical-industrial history must be reviewed to ascertain 
whether the recent examination is full and complete.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Moreover, though material improvement 
in the physical condition is clearly reflected, the VA must 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 CFR 3.344.  

A review of the record discloses that prior to the reduction 
in May 2002, the veteran's service-connected left knee 
disability had been evaluated as 20 percent disabling for 
approximately 13 years.  During that time, such disability 
had been manifested primarily by complaints of pain and 
recurrent subluxation of the patella and objective findings 
of mild to moderate antero-posterior laxity.  The 20 percent 
rating was reduced to 10 percent, however primarily on the 
basis of the results of the examination performed by the VA 
in February 2002.  Although the veteran continued to 
complain of pain in the left knee and recurrent subluxation 
of the patella during that examination, the objective 
findings were essentially negative for any associated 
abnormalities.  

While the February 2002 VA examination was generally as full 
and complete as those in March 1989 and September 1999, on 
which the veteran's 20 percent rating was authorized or 
continued, the essentially negative findings from the 2002 
examination did not represent a complete picture of the 
veteran's service-connected left knee disability.  Indeed, 
during his hearing at the Board, the veteran continued to 
report pain when he used his left knee.  Moreover, VA 
treatment records submitted at that hearing showed that as 
late as January 2004, he continued to experience antero-
posterior lateral instability.  Those records also revealed 
a limited range of left knee motion (0 to 110 degrees).  
Such evidence was consistent with the history of the 
veteran's left knee disability since service and 
particularly that which had been recorded since 1999.  
Therefore, it cannot be said that the results of the 
February 2002 examination represented sustained improvement 
in that disability.  As such, it was improper to reduce the 
veteran's rating from 20 to 10 percent essentially on the 
basis of that one examination.  At the very least, the 
record with respect to that question is in relative 
equipoise.  Under such circumstances, all reasonable doubt 
is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, the 20 percent rating for 
the veteran's left knee disability should be restored, 
effective the date of the reduction (August 1, 2002).  To 
that extent, the appeal is granted.

In arriving at this decision, the Board has considered the 
veteran's testimony that his knee has gotten worse and that 
he should have a rating in excess of 20 percent.  Although 
the VA recently issued him a brace, the record continues to 
show no more than moderate instability of the left knee.  
Moreover, the range of motion does not meet the criteria for 
an increased rating under 38 C.F.R. § 4.71a, DC 5260 or 
5261.  Indeed, he demonstrates at least 0 degrees of 
extension and 110 degrees of flexion.  Finally, there is no 
recent objective evidence of heat, effusion, discoloration, 
crepitus, deformity, weakness, incoordination, or 
exacerbations associated with the veteran's left knee 
disability.  Absent such evidence, the Board finds that the 
veteran's left knee disability more nearly approximates the 
schedular criteria for a 20 percent rating and no more.

In arriving at the foregoing decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected left knee disability.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  Although the 
veteran has testified that he has lost jobs as a result of 
his left knee disability, he has not provided any evidence 
from his employer/former employer(s) to support that 
testimony.  Moreover, he continues to have a rather 
physically demanding job as an emergency medical technician.  
That is the same type of job which he reportedly lost due to 
his left knee disability.  Finally, the record shows that 
the manifestations of that disability are those contemplated 
by the regular schedular standards.  It must be emphasized 
that the disability ratings are not job specific.  They 
represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 




ORDER

Restoration of a 20 percent rating for the residuals of a 
partial left medial meniscectomy with reconstruction of a 
torn ACL is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for the 
residuals of a partial left medial meniscectomy with 
reconstruction of a torn ACL is denied.



	                        
____________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



